NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                           FILED
                            FOR THE NINTH CIRCUIT                             NOV 24 2014

                                                                           MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 13-30349

              Plaintiff - Appellee,              D.C. No. 6:12-cr-00016-DWM-1

  v.
                                                 MEMORANDUM*
SCOTT ARTHUR PARENT,

              Defendant - Appellant.


                  Appeal from the United States District Court
                          for the District of Montana
                Donald W. Molloy, Senior District Judge, Presiding

                          Submitted November 18, 2014**
                                 Portland, Oregon

Before: CLIFTON, M. SMITH, and HURWITZ, Circuit Judges.

       Scott Parent appeals his conviction for violating the Sex Offender Registration

Notification Act (“SORNA”), 18 U.S.C. § 2250(a)(1)(2)(B), (3). He also challenges

his classification as a Tier III sex offender for the purposes of sentencing, and the


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to certify a question to the Oregon Supreme Court. We have

jurisdiction under 28 U.S.C. § 1291, and affirm.

      1.      We have previously rejected Parent’s argument that SORNA’s delegation

of authority to the Attorney General violates the separation of powers doctrine.

United States v. Richardson, 754 F.3d 1143, 1145-46 (9th Cir. 2014); United States

v. Elkins, 683 F.3d 1039, 1045 (9th Cir. 2012).

      2.      The district court properly determined that Parent’s conviction for

attempted rape in the first degree under Oregon Revised Statutes §§ 163.375, 161.405,

is “comparable to” attempted sexual abuse under 18 U.S.C. § 2242, a Tier III offense

under 42 U.S.C. § 16911 and the United States Sentencing Guidelines Manual

§ 2A3.5. See United States v. Cabrera-Gutierrez, 756 F.3d 1125, 1133 (9th Cir.

2014) (requiring use of the categorical approach described in Taylor v. United States,

495 U.S. 575 (1990), and Descamps v. United States, 133 S. Ct. 2276 (2013) in

making such determinations).

      3.      The district court did not abuse its discretion in denying Parent’s motion

to certify a question to the Oregon Supreme Court because the answer would not have

been “determinative of” this SORNA case, as required by Oregon law. Or. Rev. Stat.

§ 28.200; W. Helicopter Servs., Inc. v. Rogerson Aircraft Corp., 811 P.2d 627, 630

(Or. 1991).


                                           2
AFFIRMED.




            3